The substitute specification filed on 7 December 2021 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: At numerous instances throughout the specification, note that the term “forth” should be rewritten as --fourth-- for grammatical clarity (e.g. in the heading “<1-4” at page 13). Page 7, line 12, note that “The” should be rewritten as --As shown in Fig. 2, the-- for an appropriate characterization. Page 8, line 7, note that --(Fig. 1)-- should be inserted after “r1” for consistency with the labeling in that drawing; line 15, note that “The” should be rewritten as --As shown in Fig. 1, the-- for an appropriate characterization. Page 12, line 23, note that the pronoun “one” should be rewritten as --interlayer vias 7a-- for clarity and completeness of description. Page 13, line 5, note that --(for example in Fig. 2)-- should be inserted after “Ho” for consistency with the labeling in that drawing. Page 14, lines 6 & 20 and page 22, lines 3 & 5, note that the recitation of label “62” is still vague in meaning, especially since neither FIGS. 9 & 10 and FIGS. 24 & 25 respectively depict such a label and thus appropriate clarification is needed. Page 18, line 14, note that the respective recitation of “transmission loss corresponding to a frequency” should be rewritten as -- transmission loss in dB corresponding to a frequency in GHz-- for an appropriate characterization.  Page 24, line 14, note that the term “A” should be rewritten as --As shown in FIG. 32, a-- for an appropriate characterization consistent with the subsequent description of “transmission line 10j”. Note that for the descriptions of numerous figures, the corresponding reference labels recited therein do not appear consistent with the labeling in those drawing figures (i.e. those drawing figures do not include any of the recited reference labels). Accordingly, it is suggested that such reference labels be removed from the description of these drawing figures. Similarly, at other instances throughout the specification, there are specific reference labels described therein, but such description does not appear to refer to any drawing figure containing those reference labels and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that in the following drawing figures, the indicated features need to corresponding described in the specification description of that drawing figure for clarity and completeness of description: FIGS. 4, 17, 18, 19, 28, 29, 30, 32, the descriptive wording therein; FIGS. 22, 24, 26, 31 (INPUT, OUTPUT); FIG. 32 (6a, 6b).  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 24, 25, 26, 27, note that it is unclear whether these drawing figures should be designated as --PRIOR ART--, especially in view of the brief description of these drawing figures designates these drawing figures as “conventional” and thus appropriate clarification is needed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8; 9; 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 9, 10, line 8 in each claim, note that the respective recitation of “the ground plane” is vague in meaning, at these instances as to which one of the “at least one ground plane” is intended by such a recitation and thus appropriate clarification is needed.
In claim 1, line 14 and in claims 9, 10, line 13 in either claim, note that the respective recitation of “causes propagation” is vague in meaning, at these instances, especially since it is unclear what is being propagated (e.g. a signal, a wave, etc.) and thus appropriate clarification is needed.
In claim 1, lines 15, 20; in claims 9, lines 14, 20; in claim 10, lines 14, 21: note that it is unclear whether the respective recitation of “by (the) multi mode transmission”, at these instances would be an accurate characterization (i.e. the signal can propagate/transmit, but a mode does not) and thus appropriate clarification is needed.
In claim 2, line 4, it is noted that it is unclear whether the recitation of “the region is annular shape” being “in a plane perpendicular to the layer stacking direction” would be an accurate characterization of that aspect of the invention. Appropriate clarification is needed.
In claim 6, line 4, 6, 7, note that it is still unclear how “a first electric field and a second electric field” (i.e. line 4), the “first leakage electric field” (i.e. line 6) and the “second leakage electric field” (i.e. line 7), respectively, as recited herein relate to the “high intensity electric field” and the “low intensity electric field”, as recited in claim 1 (i.e. the electric fields are one in the same, the electric fields are separate and distinct from each other, etc.) and thus appropriate clarification is needed.
In claim 8, last line, note that it is unclear how the recitation of “a coaxial line” relates to the above described “high-frequency transmission line”. Appropriate clarification is needed.
In claim 10, note that “expression 1” does not appear properly formatted to accurately reflect the intended expression. For example, see expression 1 in claim 8 for comparison. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 24; in claim 9, line 20; in claim 10, line 20: note that the term “introduce” should be rewritten as --couple--, respectively at these instances for an appropriate characterization.
In claims 8, 10, penultimate paragraph in each claim, note that the recitation of “cr is the relative permittivity” should be rewritten as --εr is the relative permittivity-- for an appropriate characterization.
In claims 8, 10, last paragraph in each claim, note that --wherein-- should be inserted prior to “the coaxial line” for an appropriate characterization.
Applicant's arguments filed 7 December 2021 have been fully considered but they are not persuasive.
Applicants’ have generally argued that the filed response has addressed the issues raised by the examiner in the Office action including amending the specification, drawings and claims to address the objections raised in the office action and address the issues of indefiniteness under 35 USC 112, as well as overcoming the prior art rejections based primarily on the Shirasaki reference.
In response, the examiner acknowledges that the response has addressed the majority of the objections, has addressed the majority of indefiniteness rejections, and overcoming the prior art rejections. However, certain objections and rejections under 35 USC 112, paragraph (b) remain outstanding. In particular, the issue of whether certain drawings should be designated as --PRIOR ART-- and the rejections of claims 6 & 8 under paragraph 112(b) still need to be addressed in the next response.
Claims 1-8; 9; 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee